Citation Nr: 1817913	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa 


THE ISSUE

Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU) for the period of from October 31, 2011 to March 20, 2014.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active duty service from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.   

In a February 2014 decision, the Board denied the Veteran's claim for entitlement to a TDIU. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, pursuant to a Joint Motion for Remand, the Court vacated the February 2014 decision and remanded the claim to the Board for action consistent with the Joint Motion.  In September 2015, the Board remanded this case.

The Veteran's representative has noted that the Veteran met the schedular requirements for a TDIU throughout the appeal period; however, the Veteran was not  prevented from working until service connection for posttraumatic stress disorder (PTSD) was established October 31, 2011.  The representative asserts that a TDIU should be granted for the period from October 31, 2011 to March 20, 2014.  After that time, a 100 percent rating has been awarded.  The representative has indicated that a TDIU for the period from October 31, 2011 to March 20, 2014 would satisfy the appeal.


FINDING OF FACT

For the period from October 31, 2011 to March 20, 2014, the Veteran's service-connected disabilities met both the schedular criteria for a TDIU and precluded him from securing or following a substantially gainful occupation


CONCLUSION OF LAW

For the period from October 31, 2011 to March 20, 2014, the Veteran was individually unemployable by reason of his service-connected disabilities.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

The Veteran specifically seeks a TDIU for the period of from October 31, 2011 when service connection for PTSD was established to March 20, 2014, when a total 100 percent schedular rating was granted thereafter.  For the period from October 31, 2011 to March 20, 2014, the Veteran met the schedular requirements for a TDIU.  From October 31, 2011, the Veteran was service-connected for squamous cell carcinoma, rated as 60 percent disabling; diabetes mellitus (DM), rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; and PTSD, rated as 30 percent disabling.  From March 8, 2012, the Veteran was also service-connected for chronic renal disease, rated as 60 percent disabling.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration as the Veteran met the schedular criteria for the period in question.  The essential issue is whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, placed him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In January 2012, the Veteran was provided VA examinations.  A VA examiner concluded that the Veteran's DM was well controlled. There also was no evidence of diabetic renal nephropathy or diabetic peripheral neuropathy.  The Veteran's complaints of peripheral neuropathy consisted of pain in his soles and cramping.  

The mental health examiner concluded that the Veteran had PTSD as well as depressive disorder, NOS.  The Global Assessment of Functioning (GAF) was 55. One half of the impairment was due to PTSD and the other half was attributable to the depressive disorder.  The symptoms attributable to PTSD were the re-experiencing in the form of reminders, intrusive recall, sensitivity to and avoidance of reminders, hypervigilance, anger difficulty, and sleep problems.  The depressive disorder resulted in crying spells, reduced energy levels, low moods, and difficulty in making decisions.  The examiner concluded the Veteran's occupational and social impairment resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner stated the Veteran's PTSD was mild, and was less likely than not to make it impossible for the average person to follow a substantially gainful occupation.  The Veteran stated he was unable to work because of a combination of skeletal problems, apnea, photosensitivity, and memory difficulty.  The examiner indicated that the Veteran's physical medical problems appeared to represent the primary barriers to employment. 

In September 2013, the Veteran was provided additional VA examinations.  The psychiatric examination revealed that the Veteran was in a legal dispute with his siblings over their mother's estate.  The Veteran reported he had sleep apnea and had trouble getting to sleep and staying asleep.  He was capable of handling his activities of daily living.  He attended couples counseling but occasionally went individually.  The Veteran reported having angry outbursts, feeling angry all the time, and difficulty concentrating.  The Veteran was diagnosed with mild PTSD with a GAF score of 55.  The examiner concluded the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The GAF score related more to the Veteran's health concerns and the estate problems with his siblings.  The Veteran's PTSD symptoms were mild and did not interfere with his ability to maintain employment before retirement.  The symptoms had not become more severe and thus would not be sufficient to deem him unemployable due to PTSD. 

A general medical examination revealed that the Veteran reported he was unemployable because he could not stand up long due to back pain.  His feet also swelled, which the Veteran attributed to DM.  His hypertension was under control but the Veteran now had been diagnosed with stage III kidney disease, which was stable.  He had bad knees and hips and seasonal allergies.  The examiner concluded that the Veteran's current service-connected medical conditions, while limiting, did not preclude him from all types of gainful employment.  The Veteran was capable of continuing employment at a normal/moderate demand level and would be best suited for any position.  He based his opinion upon noting that the Veteran's DM was very well controlled on oral medications only.  He had not had any complications secondary to DM and, as to that condition alone, he could live and work normally.  As for squamous cell carcinoma, it was noted that it was not a debilitating cancer.  The examiner indicated that the skin condition did not impact the Veteran's ability to work.

The Veteran was afforded an audiological examination.  The Veteran reported difficulty understanding conversations, but with amplification and reasonable accommodation, the hearing loss alone was not limiting for work.

The Veteran was subsequently examined by VA in 2016.  It was indicated that the Veteran could engage in sedentary employment, but impairment from PTSD was not assessed, presumably because the psychiatric examination did not conclude that the criteria for PTSD continued to be met.  However, other contemporaneous and subsequent VA and private medical evidence continued to reflect PTSD diagnoses.  

A private retrospective opinion, dated October 2017, noted that the Veteran had worked in the same industry for 32 years before retiring in 2003.  After his retirement, the examiner indicated that the Veteran's physical and mental health deteriorated and, by October 2011, his service-connected disabilities would have prevented his return to employment.  The private examiner noted that the recent VA examination for PTSD showed that the Veteran did not have that disorder, but the examiner disagreed, indicating that the Veteran continued to have PTSD and had also continued to be treated for PTSD.  The examiner indicated that the Veteran's PTSD had not entered a period of remission.  The examiner stated that while a VA examiner had indicated only mild impairment from PTSD, this was not the case and the Veteran had exhibited aggressive behavior.  Dating back to 2011, the Veteran had crying spells, violent fantasies, reduced energy levels, anxiety, depression, memory loss, and mood disturbance.  The examiner also addressed the fact that the Veteran had angry outbursts.  The examiner further reported that the Veteran's skin cancer impaired his use of his hands.  The examiner noted that while VA examination reports indicated that service-connected disabilities did not prevent employment, they failed to address how the disabilities interacted and combined to create unemployability.  The examiner cited to a letter from the Veteran's spouse, also submitted into the record, that noted that the Veteran had a limited educational background and a concentrated employment background along with the Veteran's mental and physical disabilities and their combined impact on employment.  In addition, his explosive nature was cited.  The private examiner also evaluated the Veteran.  The worsening nature of the PTSD was indicated along with the symptoms.  The examiner concluded that the Veteran continued to have PTSD with dissociative symptoms and delayed expression.  His social isolation, detachment, and inability to experience positive feelings were noted.  The examiner indicated that the PTSD, combined with his other noted service-connected disabilities, precluded employment.  The examiner stated that while the Veteran had other nonservice-connected disabilities, they were not debilitating.  The examiner addressed the prior opinions on employability finding that they did not consider the combined effect of the disabilities or what type of employer would tolerate the totality of the Veteran's disabilities.  The examiner opined that the Veteran's service-connected disabilities precluded employment from October 2011.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The private examiner's opinion is most probative as the examiner considered all of the evidence of record, examined the Veteran, provided rationale, and included an opinion of the combined effects of all of the Veteran's service-connected disabilities.  

The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C. § 5107.  The most probative evidence shows a progression in severity of the combined effects of the service-connected disabilities.  In considering his disabilities cumulatively, the Board finds that the Veteran is unemployable based on the nature and severity of all of the service-connected disabilities together.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted from October 31, 2011 to March 20, 2014.







							(Continued on the next page)

ORDER

Entitlement to a TDIU for the period of from October 31, 2011 to March 20, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


